Form ovdsmcsa (12/13)


                                     UNITED STATES BANKRUPTCY COURT
                                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                             Case No. 3:18−bk−07554
                                                          Chapter 13


          In re:

             Chonghun Kim
             1526 Demonbreun St
             Nashville, TN 37203
             Social Security No.:
             xxx−xx−1825



                                     ORDER DISMISSING CHAPTER 13 CASE




             Pursuant to Local Bankr. R. 1017−2(d), a motion was filed to voluntarily dismiss the Chapter 13 case as to
          Chonghun Kim. No hearing will be scheduled. The case as to the aforementioned debtor is dismissed on
          11/20/18.

             It is so ORDERED.



          Dated: 11/20/18                                           /s/ Randal S Mashburn
                                                                    UNITED STATES BANKRUPTCY JUDGE




    Case 3:18-bk-07554          Doc 12 Filed 11/20/18 Entered 11/20/18 06:49:47                   Desc Order
                                 Dismissing Chapter 13 Ca Page 1 of 1
